Name: Commission Regulation (EEC) No 925/80 of 16 April 1980 amending Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: processed agricultural produce;  foodstuff;  food technology;  marketing
 Date Published: nan

 17. 4. 80 Official Journal of the European Communities No L 99/ 13 COMMISSION REGULATION (EEC) No 925/80 of 16 April 1980 amending Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (3 ), as last amended by Regulation (EEC) No 1 272/79 (4 ), and in particular Article 7a thereof, Whereas Commission Regulation (EEC) No 262/79 (5), as last amended by Regulation (EEC) No 2478/79 (6), allows undertakings manufacturing pastry products, ice-cream and other foodstuffs access to butter from public storage sold at reduced prices ; whereas, to ensure that this measure is as effective as possible, the parties concerned should be given certain assurances as to its continuing nature ; Whereas, at the same time, it should be made clear that, prior to their processing into products listed in Article 4 of the said Regulation (EEC) No 262/79, butter or concentrated butter cannot, during an inter ­ mediate stage of processing, be processed into products other than those specified in Article 4 unless this intermediate processing is carried out in the esta ­ blishment where final processing takes place ; whereas an exception from this rule may however be permitted where the establishments of intermediate and of final processing can supply the necessary guarantees to allow for efficient supervision of the end-use of the butter concerned and, by virtue of these guarantees, the competent authority has given prior authorization for the intermediate processing ; whereas, the competent authority must therefore be in a position to evaluate the guarantees offered by the establishments, both of intermediate processing and of final processing ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Article 1 Regulation (EEC) No 262/79 is amended as follows : 1 . A further paragraph as follows is added to Article 1 : 'The sale arrangements provided for in the present Regulation shall remain applicable for as long as the quantities of butter available in public storage permit, and in any event for a period which may only end, at the earliest, one year after the date on which an appropriate notice, decided upon in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 , is published in the Official Journal of the European Communi ­ ties. ' 2 . Article 7 is amended to read as follows : 'Article 7 1 . Prior to their processing into products speci ­ fied in Article 4, concentrated butter as referred to in Article 5 ( 1 ) and (2), where Article 10 (2) is applied, butter cannot at any intermediate stage , be processed into products falling within a tariff heading other than those specified in Article 4, unless such intermediate processing is carried out in the establishment where the processing into products specified in Article 4 takes place . 2 . However, in the case of concentrated butter as referred to in Article 5 ( 1 ) and (2), Member States may permit intermediate processing as referred to in paragraph 1 in an establishment other than that in which is carried out final processing into products referred to in Article 4, subject to the following conditions : (a) The establishment in which intermediate processing is carried out and the establishments in which final processing is carried out must be previously approved for this purpose, on their joint application by the competent authority of the Member State concerned . For purposes of this paragraph , the countries of the Belgo ­ Luxembourg Economic Union shall be consid ­ ered as a single Member State . Without prejudice to additional requirements laid down by the Member State for the purpose (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No L 169, 18 . 7. 1968 , p . 1 . (&lt;) OJ No L 161 , 29 . 6 . 1979, p . 13 . ( ») OJ No L 41 , 16 . 2 . 1979, p . 1 . (') OJ No L 281 , 10 . 11 . 1979 , p. 25 . No L 99/ 14 Official Journal of the European Communities 17 . 4 . 80 of permitting an effective check on the end-use of the concentrated butter, an establishment may be approved as an establishment for inter ­ mediate processing or as an establishment for final processing only if it undertakes to keep permanent stock records setting out :  in the case of establishments carrying out intermediate processing, the quantities of concentrated butter employed and the quan ­ tities , nature and butterfat content of the intermediate product obtained, together with the name and address of the establish ­ ment in which final processing is to be carried out,  in the case of establishments carrying out final processing, the quantities nature and butterfat content of the intermediate product employed for final processing, and the quantities and butterfat content of the products obtained as a result of such processing, together with the name and address of the supplier intermediate esta ­ blishment . (b) The joint application for approval and the approval itself issued to each of the establish ­ ments concerned shall state in particular :  the names and addresses of those establish ­ ments,  the nature of the intermediate product which may be manufactured by the esta ­ blishment of intermediate processing and used by the establishment or establishments carrying out final processing. Member States which make use of this para ­ graph shall determine the nature of the inter ­ mediate product or products which may be manufactured and used . Approval shall be withdrawn from any esta ­ blishment in respect of which a serious breach of the provisions of this Regulation and/or of additional national provisions adopted in this matter is ascertained. (c) The competent authority shall submit the esta ­ blishments approved in accordance with (a) and (b) to the inspection procedure provided for in Article 21 . Such inspections shall involve frequent, and thorough and previously unan ­ nounced checks, carried out without prior notice on the commercial documents and specific stock records referred to in (a), both of the establishment of intermediate processing and or those in which final processing is carried out . (d) However, in the case of establishments of final processing using monthly a quantity not exceeding 200 kilograms of concentrated butter in the form of intermediate products :  approval as referred to in (a) shall not be required,  the first subparagraph of Article 22 (3) shall apply. (e) As regards transport of the intermediate product, the provisions of Article 6 shall apply, with the words "concentrated butter" on the packaging being replaced by "semi-finished product". 3 . Further processing of the products specified in Article 4 shall be permitted only if the products obtained fall within one of the tariff headings referred to in that Article and if no product falling within any other heading is produced at an inter ­ mediate stage of such processing.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 April 1980 . For the Commission Finn GUNDELACH Vice-President